Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                PageID.5685      Page 1 of 50



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

  HARRY BENION, ZACHARY GOODGALL,
  DAMON FRANKLIN, and LESLIE MORGAN,

                        Plaintiffs,
                                                             Case Number 15-14367
  v.                                                         Honorable David M. Lawson
                                                             Magistrate Judge Mona K. Majzoub
  LECOM, INCORPORATED,
  LECOM COMMUNICATIONS, INC.
  JOSEPH LENTINE, and JEFFREY GENDRON,

                    Defendants.
  _______________________________________/

      OPINION AND ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR
            PARTIAL SUMMARY JUDGMENT AGAINST DEFENDANT
  LECOM COMMUNICATIONS, GRANTING MOTION FOR SUMMARY JUDGMENT
       BY DEFENDANT LECOM, INC., DENYING MOTIONS FOR SUMMARY
   JUDGMENT PLAINTIFFS AND BY DEFENDANTS LECOM COMMUNICATIONS,
      JOSEPH LENTINE, AND JEFFREY GENDRON AND BY PLAINITFFS, AND
  DISMISSING AMENDED COMPLAINT AGAINST DEFENDANT LECOM, INC. ONLY

         The plaintiffs allege that they were employed as cable television installers by the

  defendants, who misclassified them as independent contractors to avoid paying them overtime

  premium wages required by the Fair Labor Standards Act. Fair Labor Standards Act (FLSA), 29

  U.S.C. § 201, et seq. The Court denied the defendants’ motion to dismiss the FLSA claim and

  conditionally certified the case as a collective action. After the complaint was amended to add

  defendants Joseph Lentine and Jeffrey Gendron, and the parties completed discovery, they filed

  their respective motions for summary judgment, which are pending before the Court. The

  plaintiffs move for partial summary judgment of liability as to defendants LeCom, Inc. and LeCom

  Communications, Inc. They filed a separate motion for partial summary judgment of liability

  against defendants Joseph Lentine and Jeffrey Gendron. LeCom, Inc., LeCom Communications,
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5686        Page 2 of 50



  Inc., Lentine, and Gendron each have filed separate motions for summary judgment of dismissal.

  The record contains undisputed facts establishing that the plaintiffs were employees of LeCom

  Communications, Inc. within the meaning of the FLSA, but that LeCom, Inc. was not involved in

  an employment capacity as to any of the cable installers. Therefore, the Court will grant the

  plaintiffs’ motion for partial summary judgment as to LeCom Communications, Inc. only and grant

  LeCom, Inc.’s motion for summary judgment.             Fact questions preclude granting summary

  judgment on the remaining questions, and therefore the Court will deny the other summary

  judgment motions.

                                                    I.

         The facts were summarized in detail in the opinion on the motion to dismiss. Benion v.

  Lecom, Inc., 2016 WL 2801562, at *1-3 (E.D. Mich. May 13, 2016), reconsideration denied, 2016

  WL 3254611 (E.D. Mich. June 14, 2016). LeCom Communications hired both employees and

  contractors to furnish fulfillment services (cable installation and service) to several Michigan cable

  companies, all of which are now owned by Comcast, Inc. The plaintiffs, who are in the second

  category, maintain that in order to be hired, LeCom requires individuals to contract with one of

  five specific subcontractor companies at LeCom’s direction. However, the plaintiffs allege that in

  reality, it is LeCom, and not the subcontracting companies, that is employing, assigning work to,

  and directing each technician.

         The facts in the earlier opinion on the motion to dismiss were of necessity taken from the

  pleadings. Discovery now has been completed, and the parties have furnished a fulsome factual

  record. Except where indicated, the facts discussed below either were admitted or are otherwise

  uncontested.


                                                   -2-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5687       Page 3 of 50



                          A. LeCom Inc. and LeCom Communications, Inc.

         The defendants continue to insist that LeCom Inc. and LeCom Communications, Inc. are

  distinct companies that have nothing in common besides their ownership. The plaintiffs conflate

  their references to those companies, referring to both as “LeCom.”

         It appears undisputed that LeCom, Inc. (LeCom) was founded in 1980, and is owned by

  Joseph Lentine and his brother Anthony.               LeCom Communications, Inc.            (LeCom

  Communications) was founded in 2001 and also is owned by Joseph and Anthony Lentine. LeCom

  Communications was founded to provide fulfillment services (cable installation and service) to a

  number of Michigan cable companies, all of which are now owned by Comcast, Inc. LeCom and

  LeCom Communications each maintain separate headquarters at an office building in Warren,

  Michigan, along with several other companies — some but not all of which are also owned by

  Anthony and Joseph Lentine. According to Lentine, LeCom and LeCom Communications have

  never shared a bank account, and maintain separate clientele, employees, insurance policies,

  vehicle fleets, day-to-day leadership, and operations. LeCom is a utility construction corporation

  that erects and services high-power utility poles in multiple states on contract with power and light

  companies, whereas LeCom Communications is a corporation that exists solely to provide cable

  fulfilment services to Comcast in Michigan.

         Since its founding in 2001, all of LeCom Communications’s day to day operations have

  been managed by defendant Jeff Gendron who, although he ultimately reported to Joseph Lentine,

  was given broad latitude to run the company. Although LeCom Communications once installed

  and serviced cable for a number of smaller cable companies, all of those companies have since

  been acquired by Comcast. Since 2007 or 2008, Comcast has been LeCom Communications’s


                                                  -3-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                      PageID.5688   Page 4 of 50



  sole customer.      Comcast contracts a number of fulfillment companies like LeCom

  Communications to provide cable installation and repair services in the Detroit area and all over

  the country.

                                          1. Joseph Lentine

         The Lentine brothers currently are the sole owners of LeCom Communications and

  LeCom, Inc. Joseph Lentine also is the president of both corporations. He has executed the

  Comcast contracts on behalf of LeCom Communications since 2007, although he points out that

  the contracts were “non-negotiable.” The Comcast contracts contained most of the obligations

  and restrictions LeCom Communications imposed on technicians, discussed below. In addition to

  executing the Comcast contracts, Lentine helped draft the subcontractor agreements, which

  complied with Comcast’s Installation Specification manual. The subcontractor agreements gave

  LeCom Communications the right to fire technicians at any time, for any or no reason. Lentine

  testified that he has no background in the cable fulfillment business.

         Lentine determined Gendron’s pay, regularly reviewed monthly financial statements, and

  approved the salaries for managers who worked under Gendron based on Gendron’s

  recommendations. Joseph and his brother had check-signing authority and the power to withdraw

  money from the bank accounts of both companies. Lentine authorized Gendron’s decision to hire

  the plaintiffs and others as “independent contractors.” Lentine also approved the installation of

  GPS devices in company vehicles. Gendron says that he dealt primarily with Lentine when making

  compensation decisions pertaining to the subcontractors.

         The plaintiffs furnished a series of e-mails between defendants Gendron and Lentine that

  discussed with Comcast bonuses, plans to reduce workforce, rates of pay, and performance


                                                  -4-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5689       Page 5 of 50



  metrics. In 2017, Lentine decided to terminate the cable installation business with Comcast due

  to profitability concerns. The work subsequently was transferred to a company called Amcomm

  and most of the LeCom technicians were laid off.

         According to Lentine, he played no role in LeCom Communications’s day-to-day

  operations.   He testified that Gendron was responsible for screening and retaining the

  subcontractors and negotiating their agreements, decisions with which Lentine never interfered.

  Lentine also stated that he never hired, fired, or disciplined any LeCom Communications

  technicians, had no input in determining their schedules or routes, or provided the technicians with

  materials and equipment.

                                          2. Jeffrey Gendron

         Jeffrey Gendron used to own Elite Communications, Inc. (Elite), which participated in the

  cable fulfillment business for several service providers. In 2001, the company was acquired by

  the Lentine brothers and was renamed LeCom Communications, Inc. Joseph Lentine testified that

  Gendron approached him with an offer to purchase Elite.

         Because the Lentine brothers did not have experience in cable fulfillment upon purchasing

  Elite, Gendron stayed on as general manager in charge of operations when the company was

  renamed. Gendron reported directly to Joseph Lentine while serving as LeCom Communications

  general manager from 2001 to November 2017. According to Lentine, Gendron was responsible

  for compensation decisions, hiring, retaining, or firing subcontractors, and maintaining

  employment records including scheduling and number of hours worked by technicians. Gendron

  admitted that on at least one occasion, he apparently fired a technician who had recruited help to

  complete jobs faster without obtaining permission from LeCom. But Gendron testified in a later


                                                  -5-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5690       Page 6 of 50



  deposition that he never hired or fired any employees of the subcontracting companies. Gendron

  also testified that he never defined work hours of employees of the subcontracting companies.

         Gendron was never an officer or director of LeCom Communications. He testified that he

  never had check writing or banking authority on behalf of LeCom Communications. He said that

  that without banking authority, he did not issue checks from LeCom Communications to the

  subcontractors or the individual plaintiffs. The plaintiffs admit that they cannot provide evidence

  of Gendron’s check writing.

                                          B. Classifications

         The defendants argue that none of the plaintiffs were their “employees,” that is, true W-2

  employees of LeCom Communications or of DCD/EPIQ (a subcontracting house that treated

  technicians as W-2 employees). Instead, the defendants contend that they are independent

  contractors, that is 1099 independent contractors contracting directly for LeCom Communications

  or subcontractors working for LeCom Communications through a contracting house (a smaller

  company that ostensibly served as a middleman between LeCom Communications and employees

  or subcontractor technicians).

         Until 2013, nearly all of LeCom Communications’s cable installers were classified as

  employees. LeCom Communications also contracted with Detroit Communications Direct, who

  provided a small number of employee technicians. In 2013, LeCom Communications began to

  make use of 1099 independent contractors and subcontractor technicians. By 2015, the most recent

  year for which LeCom Communications provided complete data, roughly 40% (194 of 502) of

  LeCom Communications’s technician workforce were independent contractors, subcontractors, or

  employees of contracting houses. LeCom Communications worked mostly with the following


                                                  -6-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                      PageID.5691       Page 7 of 50



  contracting houses: Great Link Communication (sometimes referred to as “Great Lakes

  Communication”), Erotech, The Buccilli Group, Reynolds Quality Installations (RQI), and Detroit

  Communications Direct (DCD), which at some point changed its name to EPIQ.

         The defendants’ designations, however, are not dispositive, or even controlling. “‘The

  reason is simple: The FLSA is designed to defeat rather than implement contractual

  arrangements.’” Keller v. Miri Microsystems LLC, 781 F.3d 808 (6th Cir. 2015) (quoting Imars

  v. Contractors Mfg. Servs., Inc., 165 F.3d 27 (6th Cir. 1998) (table decision); see also Real v.

  Driscoll Strawberry Assoc., 603 F.2d 748, 755 (9th Cir. 1979) (“Economic realities, not

  contractual labels, determine employment status for the remedial purposes of the FLSA.”). The

  broad definition of “employee” under the FLSA “stretches the meaning of ‘employee’ to cover

  some parties who might not qualify as such under a strict application of traditional agency law

  principles.” Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992).

         As the Court noted in its earlier opinion, the facts alleged in this case mirror those in Keller,

  where the court considered whether satellite installation technicians for a satellite-internet-dish

  installation company were independent contractors or employees.             The court examined the

  misclassification claims using the “economic realities” test. Id. at 807. The court suggested six

  non-exclusive factors to consider in applying that test:

         1) the permanency of the relationship between the parties; 2) the degree of skill
         required for the rendering of the services; 3) the worker’s investment in equipment
         or materials for the task; 4) the worker’s opportunity for profit or loss, depending
         upon his skill; 5) the degree of the alleged employer’s right to control the manner
         in which the work is performed; and 6) whether the service rendered is an integral
         part of the alleged employer’s business.

  Ibid. (quoting Donovan v. Brandel, 736 F.2d 1114, 1117 & n.5 (6th Cir. 1984)) (internal quotation

  marks omitted). The court also considered whether “the business had ‘authority to hire or fire the

                                                   -7-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5692       Page 8 of 50



  plaintiff,’ and whether the defendant-company ‘maintains the plaintiff’s employment records.’”

  Ibid. (quoting Ellington v. City of E. Cleveland, 689 F.3d 549, 555 (6th Cir. 2012)). No one factor

  is controlling. Instead, the test under the FLSA “looks to whether the putative employee is

  economically dependent upon the principal or is instead in business for himself.” Lilley v. BTM

  Corp., 958 F.2d 746, 750 (6th Cir. 1992); Keller, 781 F.3d at 807.

         With those factors in mind, let’s look at what the discovery in this case has shown.

                                          1. Hiring Process

         Comcast required that all potential LeCom Communications technicians — whether

  employees, subcontractors, or independent contractors — be screened strictly prior to

  employment. As part of Comcast’s “New Hire Checklist,” LeCom Communications was required

  to obtain an updated driving record, drug test, photograph, criminal history check, and physical

  examination for each potential technician.            Comcast furnished the service LeCom

  Communications used to check applicants’ criminal histories.

         All new technicians, even if they applied to work for a contracting house, were directed

  first to LeCom Communications and required to fill out a “LeCom Application for At-Will

  Employment Form.” Plaintiffs Harry Benion and Raphael Sutton, respectively subcontractors for

  Buccilli and RQI, both were required to complete this form. Jeff Gendron testified that the form

  was used only to collect the pertinent information to complete the potential technician’s

  background check, and that the practice of requiring that all new technicians fill out a LeCom

  Communications job application ended some time in 2016. LeCom Communications also required

  its independent contractor technicians, including those working for subcontractor houses, to sign

  individual “independent contractor” contracts with LeCom Communications. This agreement


                                                  -8-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5693        Page 9 of 50



  required technicians to complete all assigned work “to the satisfaction of Le Com Communications

  and [Comcast].” Pl’s. Mot. Ex. 5, LeCom Communications Subcontractor Agreement at §5 (Pg

  ID 1274). The agreement entitled LeCom Communications or the potential technician to terminate

  the relationship without cause, and included a six-month non-compete clause prohibiting

  technicians from performing installation work for Comcast in any area in which LeCom

  Communications operates.

         Once technicians were cleared for employment, they were issued a Comcast I.D. badge

  and a Comcast tech number, which were generated by Comcast. To identify themselves as

  authorized Comcast representatives, Comcast required technicians to wear those badges whenever

  they were working in customers’ homes. Some plaintiffs (Benion and Damon Franklin, both

  Erotech subcontractors) state they were issued LeCom ID badges and employee numbers. But the

  record contains no other references to separate LeCom IDs or employee numbers, and it is likely

  that Benion and Franklin are describing what the defendants and the other plaintiffs refer to as

  Comcast ID badges and Comcast tech numbers.

                                         2. Supplies and Tools

         Under its contract with Comcast, LeCom Communications was required to maintain a

  warehouse and office for all of the personnel, materials, and tools used in the installation business.

  The defendants assert that independent contractors were required to provide their own tools and

  vehicle.   Technicians were provided with, or in the case of independent contractors and

  subcontractors, were required to provide, common power and hand tools (drills, screwdrivers, etc),

  cable cutting and insulation tools, and a power meter specific to the cable installation industry.

  According to LeCom Communications manager John Byrd IV, LeCom Communications


                                                   -9-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5694       Page 10 of 50



  purchased all requisite tools in bulk and made them available for sale to technicians at a discounted

  rate, deducting the cost from technicians’ paychecks (or instructing a technician’s contracting

  house to do so). The total cost of all required tools was a couple hundred dollars.

         LeCom Communications provided its employee technicians with vehicles, although the

  defendants maintain that independent contractor and subcontractor technicians were required to

  provide their own vehicles. But at least some subcontractors were provided with vehicles by their

  subcontracting houses. Plaintiff Allen Cleague, a subcontractor through Reynolds Quality

  Installation, was provided with an RQI vehicle. About a month after he started work, Cleague was

  transferred to DCD/EPIQ, where he was reclassified as a W-2 employee and provided with a

  DCD/EPIQ vehicle. Plaintiff Damon Franklin, an Erotech subcontractor, was provided with an

  Erotech vehicle.

         LeCom Communications distributed installation materials to the plaintiffs and other

  technicians daily before their morning departure. They reported to LeCom to retrieve pre-made

  packs consisting of all the equipment the tech would need for that day. The plaintiffs did not use

  any of their own installation materials.

                                              3. Training

         LeCom Communications did not require potential employees to have any experience. Jeff

  Gendron testified that new employees with no cable installation experience were required to

  complete an intensive one-week classroom course on Comcast’s particular system. Then they

  were assigned to ride along with a more experienced technician for six to eight weeks before they

  were allowed to complete installations on their own.




                                                  -10-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5695       Page 11 of 50



         In his deposition, Gendron averred that LeCom Communications did not set specific

  requirements for subcontractor qualifications, leaving training and hiring up to individual

  contracting houses.      Although Gendron stated that LeCom Communications expected

  subcontracting houses to bring on technicians with experience in the cable installation field, the

  plaintiffs averred that in practice contracting houses did not require any qualifications and provided

  only limited training. Plaintiffs Allen Cleague and Damon Franklin, subcontractors for RQI and

  Erotech respectively, testified that they were hired with no cable installation experience and that

  their training consisted of nothing more than three weeks shadowing a more experienced

  technician.

                                   4. Work and Route Assignments

         Until November of 2015 LeCom Communications was entirely responsible for assigning

  jobs to technicians. Each morning, LeCom Communications technicians would report to LeCom

  Communications’s Trumbull warehouse for route assignments and to pick up the hardware that

  was to be installed in customers’ homes. Byrd said that technicians were not required to report at

  a specific time, and arrived typically between 6:30 and 8:30 AM. But according to the plaintiffs,

  technicians were required to report by 7:00 AM.

         LeCom Communications would provide each technician with a list of jobs in a specific

  area that comprised their “route” for the day. Each day, Comcast sent LeCom Communications

  proposed routes without assignment to a specific technician.               Byrd or other LeCom

  Communications supervisors would generally reshuffle individual jobs into routes that were,

  according to LeCom Communications, more efficient, geographically logical, or better suited to

  LeCom Communications’s workforce. Byrd and other supervisors would then assign the routes


                                                  -11-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5696     Page 12 of 50



  to technicians based on skill level, geographic familiarity, experience, and other factors. LeCom

  Communications had the sole authority to determine which technician was assigned to which

  route; technicians were unable to choose the geographic area or type of jobs to which they would

  be assigned — although LeCom Communications supervisors would sometimes honor a

  technician’s request for changes. After being assigned their routes, technicians would wait in line

  to pick up the equipment to be installed (cable, fittings, set-top boxes, etc) also from the LeCom

  Communications warehouse.

         According to Byrd, he and other LeCom Communications managers “turned a blind eye”

  to technicians running errands inside their assigned service area or taking breaks, as long as all

  jobs were completed within the windows outlined on their route sheet.

         In November 2015, Comcast instituted a new routing system called the Dynamic Dispatch

  System (DDS), which substantially changed the way technicians were assigned work. The new

  system eliminated the leeway that LeCom Communications had allowed in route assignments.

  After DDS went into effect, Comcast assumed all responsibility for assigning routes and jobs to

  technicians, and LeCom Communications supervisors were not able to alter the routes in any way.

  All LeCom Communications technicians were issued iPhones, which Comcast used to assign jobs

  and track their completion.

         Through their phones, technicians were required to keep Comcast continually updated on

  their status (en route to a job, at a job in progress, refueling, etc). If a technician entered an

  unexpected status or fell behind on his route, Comcast employees would call or email Byrd and

  other LeCom Communications supervisors, who would then contact the technician’s contracting

  house supervisor or in some cases, contact the technician directly.


                                                 -12-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5697       Page 13 of 50



         According to Byrd, he and other LeCom Communications supervisors quickly recognized

  that DDS was taking a significant toll on technicians. Unlike the previous system, under which

  technicians were free to take breaks between jobs as long as the jobs were completed on time, DDS

  required technicians to work nearly constantly. Technicians were required to keep Comcast

  constantly abreast of their status, and Comcast’s “tech accountability” staff complained to LeCom

  Communications whenever technicians were not working as efficiently as possible.             Byrd

  acknowledged that, after DDS went into effect, a technician working a twelve-hour day had likely

  been working or commuting between jobs nearly constantly for all twelve hours. To alleviate

  some pressure, Byrd and the other LeCom Communications managers decided to transition to a

  five-day work week, though technicians were still given the option to work six days.

         Under both systems, technicians were required to complete all the jobs on their route within

  the prescribed time frame. The plaintiffs testified that technicians were not allowed to refuse any

  jobs that LeCom Communications assigned them. RQI subcontractor DeAngelo Sutton says that

  in one instance, he refused an inconveniently located job and received a text message or email

  from Jay Gendron, a LeCom Communications manager (and relative of Jeff Gendron), informing

  Sutton that was being suspended for a day. The listed jobs typically represented ten hours or more

  of work per day. Technicians were allotted specific amounts of time to complete each job and

  specific time windows within which each job needed to be done. LeCom Communications

  dispatchers would sometimes call technicians and require them to perform additional jobs not on

  their route. The plaintiffs testified that if LeCom Communications dispatchers assigned additional

  jobs, they were unable to refuse under threat of suspension or termination.




                                                 -13-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5698      Page 14 of 50



         After technicians completed their route, they were to call LeCom Communications’s

  dispatchers (if they were a LeCom Communications employee or independent contractor) or their

  own supervisor (if they were a subcontractor) and receive a “clear code,” signifying that LeCom

  Communications had no additional jobs in their area and allowing them to return to the warehouse

  to drop off unused equipment and go home.

         LeCom Communications technicians were required to wear uniforms that identified them

  as authorized representatives of Comcast and of LeCom Communications. Technicians also were

  required to display the Comcast logo on their vehicles.         Subcontractors and independent

  contractors were required to purchase the uniforms and magnetic vehicle decals from LeCom

  Communications.

                                         5. Quality Control

         As part of their fulfilment agreement, Comcast required LeCom Communications to audit

  at least 10% of the jobs LeCom Communications technicians completed. Jeff Gendron testified

  that to satisfy this 10% requirement, LeCom Communications supervisors physically inspected the

  work of employees and used Comcast-issued tools to remotely assess a customer’s cable

  connection quality.     LeCom Communications required subcontracting houses to submit

  documentation demonstrating that they had inspected at least 10% of the work performed by their

  own subcontractors. Gendron testified that, to his knowledge, LeCom Communications did not

  audit the work of independent contractors unless a customer complained that a job had not been

  completed properly, in which case LeCom Communications dispatched another technician to fix

  the problem. The plaintiffs testified that in practice, their work was regularly inspected by LeCom

  Communications supervisors and not by their own contracting houses. Plaintiff Benion stated that


                                                 -14-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5699   Page 15 of 50



  he received emails addressing customer complaints and quality control issues directly from LeCom

  Communications supervisors through a “supervisors@lecominc.com” email address.

         Comcast itself would often send representatives to audit randomly selected jobs, regardless

  of the employment classification of the technician who had performed the work. If Comcast

  representatives found an installation to be defective or noncompliant with Comcast’s guidelines,

  Comcast would report that defect to LeCom Communications and a technician would be

  dispatched to correct the error. Sometimes technicians were required to fix their own mistakes,

  and other times they were dispatched to fix the mistakes of other technicians, regardless of

  employment classification or subcontracting house affiliation.

                                                6. Pay

         All technicians were paid on a per-job basis, in accordance with rates established by

  Comcast. Certain jobs were worth more money than others. Independent contractors and

  subcontractors received a flat rate per job and were not able to earn overtime pay. Subcontractors

  typically received a check each week from their respective contracting house. LeCom

  Communications and DCD/EPIQ W-2 employees were eligible to earn overtime and were paid

  under a system in which the total value of the jobs an employee completed in a pay period was

  divided by the total number of hours in that pay period to calculate an hourly rate. This hourly

  rate was then used as the basis to calculate how much overtime pay, if any, an employee would

  receive. Employee technicians received time-and-a-half pay for hours worked past 40 per week.

  According to Byrd, LeCom Communications and DCD/EPIC would pay the difference between

  an employee technician’s earnings and minimum wage if an employee earned less than minimum

  wage (though Byrd asserts that technicians rarely made that little).


                                                 -15-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5700      Page 16 of 50



         If Comcast found that a job was “out of spec,” either through inspection or through remote

  testing, Comcast would refuse to pay LeCom Communications for the job. In turn, LeCom

  Communications would determine who was the responsible tech and, unless the tech returned to

  the customer and fixed the issue, deduct the job from the technician’s pay (if they were an

  employee) or direct the technician’s contracting house to deduct the job from the technician’s pay

  (if they were a subcontractor). When Comcast refused to pay LeCom Communications for a job,

  LeCom Communications had no recourse to appeal Comcast’s decision. Similarly, technicians

  who saw their pay deducted had no way to challenge LeCom Communications’s decision. Plaintiff

  Damon Franklin, an Erotech subcontractor, asserted that LeCom Communications directed

  Erotech not to pay him for jobs “on many occasions.”

                                            7. Time Off

         Jeff Gendron testified that independent contractors were able to work anywhere from one

  to seven days a week. The record overwhelmingly contradicts this assertion. The plaintiffs

  testified that technicians were required in practice to work six days a week.                 LeCom

  Communications Manager John Byrd also testified that all technicians were required to work six-

  day weeks (before the institution of the Dynamic Dispatch System):

         Q. So are you saying before [Dynamic Dispatch], just to clarify, it was a six-day-a-
         week job and that's what techs were expected to work —

          A. Yes.

          Q. — is six days a week? And after [Dynamic Dispatch] they’re working so hard
         that LeCom for techs, whether independent contractors or employees, started to
         move to a five-day-a-week requirement instead of a six-day-a-week?

         A. Yes.




                                                -16-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                 PageID.5701      Page 17 of 50



  Byrd Dep. at 112 (Pg ID 1232). According to Jerelle Hannah, owner of DCD/EPIQ, “[r]egardless

  of the classification . . . all technicians show up for work at the LeCom facility each day, on a

  schedule controlled by LeCom . . . LeCom set the start time and the number of days per week.”

  Hannah also stated that the work performed by DCD/EPIQ employees was identical to the work

  performed by independent contractors and subcontractors.

         Comcast required LeCom Communications to provide a breakdown of available technician

  manpower every day. Purportedly to satisfy this requirement, LeCom Communications required

  all technicians to submit requests for time off, whether they were employees, subcontractors, or

  independent contractors.    Regardless of a technician’s employment classification, LeCom

  Communications seems to have had the final say as to whether technicians were granted time off.

  On several occasions, DeAngelo Sutton, an RQI subcontractor, was asked to submit his requests

  directly to LeCom Communications in a box at the LeCom Communications warehouse using

  what he described as a “LeCom form.” At some point, LeCom Communications had supplied

  subcontractors with forms bearing LeCom Communications’s name to deal with discipline, time

  off, billing, payroll deductions, and other “routine matters.” According to Jeff Gendron, those

  forms were supposed to be used as a template, and not distributed to technicians or actually used.

  Gendron testified that, as soon as he learned that contracting houses were using the unaltered

  forms, he advised all contracting houses “to cease using [LeCom Communications] forms and to

  create their own forms based upon the Comcast Master Agreement.”

         Regardless of the forms used, the plaintiffs assert that LeCom Communications regularly

  denied requests for time off and cite several specific instances in which LeCom Communications

  denied a subcontractor’s request for leave (one of which was ultimately reversed). In 2015, Leslie


                                                -17-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5702       Page 18 of 50



  Morgan, then a subcontractor for LeCom Communications contracting house Great Link

  Communications, requested additional days off per week from Great Link. Morgan’s supervisor,

  Joe Dade, informed him he would have to get permission from LeCom Communications. Morgan

  submitted a written request for time off, which was initially denied by Jay Gendron, who told

  Morgan that “it is a six-day work week.”        After Morgan persisted in his request, LeCom

  Communications granted him time off. Raphael Sutton, a subcontractor working with RQI,

  requested time off through LeCom Communications, and his request was denied. The plaintiffs

  also cite an instance in which Harry Benion was denied time off by The Buccilli Group, the

  contracting house for which he worked, although they do not provide support for the claim that

  LeCom Communications was directly involved in this denial.

                                    8. Supervision and Meetings

         Technicians were grouped into “territory teams” that corresponded to the geographic area

  in which they worked. Each of these teams was supervised by an LeCom Communications

  manager and included a mixture of employees, independent contractors, and subcontractors. The

  LeCom Communications supervisors responsible for the teams held performance meetings at

  LeCom Communications’s warehouse that technicians were required to attend. In addition to these

  smaller team meetings, LeCom Communications would hold weekly meetings of all technicians

  in which managers, particularly Jay Gendron, would review all technicians’ performance metrics

  and suggest ways in which they could improve.           LeCom Communications also posted all

  technicians’ performance scores, regardless of employment classification, on a large screen at their

  warehouse.    Plaintiff Cleague alleges that LeCom Communications managers “frequently

  threatened to fire [him] and other technicians at these meetings.” Both the small team and all-


                                                 -18-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5703      Page 19 of 50



  technician meetings were mandatory. Morgan was suspended for failing to attend a weekly

  meeting.

         Every Wednesday, Jeff Gendron held a meeting with territory team leaders and contracting

  house owners (or their representatives).      At these meetings, Gendron and other LeCom

  Communications managers would discuss the performance of individual technicians, sometimes

  recommending termination, suspension, or docking their pay, regardless of employment

  classification or contracting house affiliation. As a team leader, DeAngelo Sutton attended these

  meetings, and testified that Gendron and other LeCom Communications managers regularly made

  employment decisions regarding subcontractors:

         At a number of these meetings, I heard the Gendrons speak specifically about the
         performance of specific technicians who were independent contractors for the
         subcontractors. Specifically, I remember Mr. Jay Gendron ordering that a
         contractor by the name of Karon be fired as well as another technician by the name
         of Jackie Turner. The contractor complied with this request. On another occasion,
         Reynolds Quality Installations (who paid me) wanted to let someone go by the
         name of Ray Willis but LeCom manager Gendron told me that Willis was not to be
         fired.

  D. Sutton Decl. at ¶ 13 (Pg ID 1317).

         Some time in 2014 or 2015, LeCom Communications instituted the “MIDAS Program,”

  an incentive program that placed each technician in one of ten teams. Those teams included

  employees and subcontractors, with no distinction made between them. Members of the highest

  performing team were awarded a bonus at the end of each month. According to Byrd, who

  managed one of the teams, there were at least three iterations of the MIDAS Program, one of which

  involved teams separated by subcontracting house, another which involved mixed employment

  status teams, and a third that was limited to employee technicians only. In addition to the regular



                                                 -19-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5704       Page 20 of 50



  weekly meetings, technicians were also occasionally required to attend meetings related to the

  MIDAS program.

         Harry Benion and DeAngelo Sutton previously had worked as employee technicians for

  LeCom Communications. Both Benion and Sutton left LeCom Communications for at least a year

  and returned as subcontractors. Benion testified that, under both classifications, he was supervised

  by LeCom Communications managers in the same manner. Benion also testified that his schedule

  and duties were identical under both classifications.      Plaintiff Allen Cleague worked as a

  subcontractor through RQI and later as an employee of DCD/EPIQ. Cleague said that he was

  supervised by LeCom Communications managers in the same manner and held to the same

  schedule and work requirements while working for both RQI and DCD/EPIQ despite his change

  in employment classification.

         In April of 2016, LeCom Communications communicated to its various subcontractor

  houses that as of May 2016, LeCom Communications would no longer work with contracting

  houses that used subcontractors and would require all contracting house-affiliated technicians to

  be W-2 employees of their respective houses. Jeff Gendron testified that the decision to switch to

  W-2 employees only was an internal LeCom Communications idea (not suggested by Comcast)

  and that LeCom Communications owner Joseph Lentine was not involved in the decision (although

  he was made aware of it). Gendron did not explain why LeCom Communications decided to make

  this change.




                                                 -20-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5705       Page 21 of 50



                                                   II.

         There are six motions for summary judgment (or partial summary judgment) pending. In

  essence, the plaintiffs ask for a determination of liability against all the defendants, and each of

  the four defendants seek dismissal.

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). When reviewing the motion record, “[t]he court must view the evidence and draw all

  reasonable inferences in favor of the non-moving party, and determine ‘whether the evidence

  presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

  one party must prevail as a matter of law.’” Alexander v. CareSource, 576 F.3d 551, 557-58 (6th

  Cir. 2009) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

         “The party bringing the summary judgment motion has the initial burden of informing the

  district court of the basis for its motion and identifying portions of the record that demonstrate the

  absence of a genuine dispute over material facts.” Id. at 558. (citing Mt. Lebanon Personal Care

  Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845, 848 (6th Cir. 2002)). “Once that occurs, the

  party opposing the motion then may not ‘rely on the hope that the trier of fact will disbelieve the

  movant’s denial of a disputed fact’ but must make an affirmative showing with proper evidence in

  order to defeat the motion.” Ibid. (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479

  (6th Cir. 1989)).

         “[T]he party opposing the summary judgment motion must do more than simply show that

  there is some ‘metaphysical doubt as to the material facts.’” Highland Capital, Inc. v. Franklin

  Nat’l Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio


                                                  -21-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5706       Page 22 of 50



  Corp., 475 U.S. 574, 586 (1986)) (internal quotation marks omitted). A party opposing a motion

  for summary judgment must designate specific facts in affidavits, depositions, or other factual

  material showing “evidence on which the jury could reasonably find for the plaintiff.” Anderson,

  477 U.S. at 252. If the non-moving party, after sufficient opportunity for discovery, is unable to

  meet her burden of proof, summary judgment is clearly proper. Celotex Corp. v. Catrett, 477 U.S.

  317, 322-23 (1986).

         Irrelevant or unnecessary factual disputes do not create genuine issues of material fact. St.

  Francis Health Care Centre v. Shalala, 205 F.3d 937, 943 (6th Cir. 2000). A fact is “material” if

  its resolution affects the outcome of the lawsuit. Lenning v. Commercial Union Ins. Co., 260 F.3d

  574, 581 (6th Cir. 2001). “Materiality” is determined by the substantive law claim. Boyd v.

  Baeppler, 215 F.3d 594, 599 (6th Cir. 2000). An issue is “genuine” if a “reasonable jury could

  return a verdict for the nonmoving party.” Henson v. Nat’l Aeronautics & Space Admin., 14 F.3d

  1143, 1148 (6th Cir. 1994) (quoting 477 U.S. at 248).

         The Fair Labor Standards Act (FLSA) requires employers to compensate employees who

  work more than 40 hours in a week at the premium rate of one and one-half times their base rate

  of pay. 29 U.S.C. § 207(a)(1). “The provisions of the statute are ‘remedial and humanitarian in

  purpose,’ and ‘must not be interpreted or applied in a narrow, grudging manner.’” Monroe v. FTS

  USA, LLC, 860 F.3d 389, 396 (6th Cir. 2017) (quoting Tennessee Coal, Iron & R. Co. v. Muscoda

  Local No. 123, 321 U.S. 590, 597 (1944)).

         Under the statute, a qualifying “employer” includes “any person acting directly or

  indirectly in the interest of an employer in relation to an employee,” and a qualifying “employee”

  is simply “any individual employed by an employer.” 29 U.S.C. § 203(d), (e)(1). To “employ”


                                                 -22-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5707       Page 23 of 50



  means “to suffer or permit to work.” Id. at § 203(g). “These are wide-ranging definitions; indeed,

  the Supreme Court has stated that “‘[a] broader or more comprehensive coverage of employees

  . . . would be difficult to frame.’” Acosta v. Cathedral Buffet, Inc., 887 F.3d 761, 765 (6th Cir.

  2018) (quoting United States v. Rosenwasser, 323 U.S. 360, 362 (1945)). “The statutory language

  ‘stretches the meaning of “employee” to cover some parties who might not qualify as such under

  a strict application of traditional agency law principles.’” Acosta, 887 F.3d at 761 (quoting Mendel

  v. City of Gibraltar, 727 F.3d 565, 569 (6th Cir. 2013)).

         To determine whether an employer-employee relationship exists, courts are directed to

  “look to the economic realities of the business relationship in light of all the relevant factors.”

  Acosta, 887 F.3d at 765 (citing Ellington v. City of East Cleveland, 689 F.3d 549, 555-56 (6th Cir.

  2012)). “This ‘economic reality’ standard, however, is not a precise test susceptible to formulaic

  application.” Ellington, 689 F.3d at 555 (citing Donovan v. Brandel, 736 F.2d 1114, 1116 (6th

  Cir. 1984)).    “It prescribes a case-by-case approach, whereby the court considers the

  ‘circumstances of the whole business activity[.]” Ibid.

                                           A. LeCom Inc.

         The plaintiffs concede that under the economic realities test, LeCom, Inc. cannot be found

  to be the plaintiffs’ employer under the FLSA. They contend, however, that its interrelations with

  LcCom Communications, namely common ownership, favor joint employer status. See Skills Dev.

  Serv., Inc. v. Donovan, 728 F.2d 294, 300 (6th Cir. 1984) (stating that “a worker may be jointly

  employed by two entities, each of which is responsible for complying with the [act]”) (citing 29

  C.F.R § 791.2(a)); Keeton v. Time Warner Cable, No. 09-1085, 2011 WL 2618926 (S.D. Oh. July

  1, 2011) (“[E]ither the [Keller] ‘economic realities’ test or the Int’l Longshoremen ‘joint


                                                 -23-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5708       Page 24 of 50



  employment’ test could provide a ground for determining that an entity is an employer under FLSA

  and responsible for paying overtime wages.”).

         Although the parties quibble over the precise test that applies, the Sixth Circuit identified

  four factors in determining whether two companies are joint employers: the interrelation of

  operations between the companies, common management, centralized control of labor relations,

  and common ownership. Int’l Longshoremen’s Ass’n, AFL-CIO, Local Union No. 1937 v. Norfolk

  Southern Co., 927 F.2d 900, 902 (6th Cir. 1991) (quoting Metro. Detroit Bricklayers Dist. Council

  v. J.E. Hoetger & Co., 672 F.2d 580, 584 (6th Cir. 1982)); but see Sanford v. Main Street Baptist

  Church Manor, Inc., 327 F. App’x 587, 594 (6th Cir. 2009) (suggesting a three-factor test

  considering (1) an exercise of authority to hire, fire, and discipline; (2) control over pay and

  insurance; and (3) supervision).

         LeCom, Inc. attempts to dissociate itself from LeCom Communications, arguing that none

  of the pertinent factors are satisfied in this case because LeCom, Inc. operates a separate utility

  business that never engaged the plaintiffs. The plaintiffs point to LeCom Communications’s and

  LeCom Inc.’s shared email domain and website to establish the requisite connection between the

  companies.    They also emphasize that Lentine served as president and co-owner of both

  companies, and according to Gendron, Lentine was the ultimate decisionmaker as to

  compensation. But unless LeCom, Inc. is found to be a “sham” corporation, the common

  ownership or financial control inquiry is not met merely because Lentine owned both companies.

  See Swallows v. Barnes & Noble Book Stores, Inc., 128 F.3d 990, 996 (6th Cir. 1997) (quoting

  E.E.O.C. v. Wooster Brush Co. Employees Relief Ass’n, 727 F.2d 566, 572 (6th Cir. 1984)). There

  is no evidence that LeCom, Inc. is a sham or otherwise was formed for an improper purpose.


                                                  -24-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                     PageID.5709        Page 25 of 50



          The evidence does not support a finding of joint employer status. Lentine asserts that

  LeCom, Inc. had no hiring or firing authority over the plaintiffs, input into their schedules, control

  over their compensation, or involvement in the maintenance of their employment records. The

  plaintiffs seem to believe that more evidence exists linking LeCom, Inc. to LeCom

  Communications’s operations, but that Lentine intentionally deleted emails that contained

  information bearing on this issue. However, the Court must consider the evidence before it, and

  it cannot be said that a jury reasonably could conclude that LeCom, Inc. was a joint employer

  under the relevant factors.

          LeCom, Inc.’s motion for summary judgment will be granted, and the plaintiffs’ motion

  for partial summary judgment will be denied as to that defendant.

                                      B. LeCom Communications

          The parties agree that the plaintiffs performed work for LeCom Communications, but the

  defendant insists that the plaintiffs’ subcontractor agreements establish that they were not

  “employees.” As noted above, however contractual agreements and intentions are not dispositive

  considerations, and the presence of an additional subcontracting agency separating LeCom

  Communications and the plaintiffs did not alter Keller’s precedential guidance on this issue. The

  Court believes that applying the undisputed facts to those factors establish that LeCom

  Communications is liable to the plaintiffs under the FLSA. The parties briefly address whether

  LeCom Communications qualifies as a “joint employer,” but because the economic realities test

  establishes that point, the Court will not discuss the merits of that alternate theory of liability.

          The Court evaluates the factors against the evidence viewed in the light most favorable to

  the defendant to determine if the plaintiffs are “employees.” No one factor is controlling. Instead,


                                                   -25-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5710       Page 26 of 50



  the test under the FLSA “looks to whether the putative employee is economically dependent upon

  the principal or is instead in business for himself.” Lilley v. BTM Corp., 958 F.2d 746, 750 (6th

  Cir. 1992); Keller, 781 F.3d at 807.

                      1. The permanency of the relationship between the parties

         “Generally, independent contractors have variable or impermanent working relationships

  with the principal company because they ‘often have fixed employment periods and transfer from

  place to place as particular work is offered to them, whereas “employees” usually work for only

  one employer and such relationship is continuous and indefinite in duration.’” Keller, 781 F.3d at

  807 (quoting Baker v. Flint Eng'g & Constr. Co., 137 F.3d 1436, 1442 (10th Cir. 1998)). “If a

  worker has multiple jobs for different companies, then that weighs in favor of finding that the

  worker is an independent contractor.” Ibid. In Keller, the court reasoned that a jury could find that

  the plaintiff was an employee where he never turned down job assignments from the defendant,

  and he believed that he could be terminated for intransigence. Id. at 808. The court also noted

  that several aspects of the job were outside of his control, such as where the customers lived, when

  the customers were available, and the amount of time to drive to each customer’s house. Ibid.

         The parties disagree about variability in the plaintiffs’ schedules. Defendant Gendron

  testified LeCom Communications employees were required to work five days a week, but the

  “independent contractors” enjoyed some degree of flexibility:

         Q:    And the independent contractor technicians, you’re saying that they could
         work one day, two days, three days, four days, five, six, seven days a week?

         A:      Whatever they wanted.

  Gendron Dep. at 123 (Pg ID 1128). However, the plaintiffs’ testimony overwhelmingly indicates

  that they were in fact required to work six days a week and had no say in the matter. Nor could

                                                  -26-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5711       Page 27 of 50



  they refuse an assignment without fear of discipline. See Benion Decl. ¶ 7, 12 (1362-1364) (“I

  was required to work six days per week . . . I never refused a job for fear of being fired or

  disciplined by LeCom”); Cleague Decl. ¶ 8 (Pg ID 1377) (“LeCom required me to report to work

  at its warehouse early each morning, six days a week”); Morgan Decl. ¶¶ 6, 9 (Pg ID 1310) (“When

  I began work, LeCom Communications managers informed me that I would be required to work

  six days per week . . . Mr. Gendron said that he would not be able to approve the time off because

  ‘it is a six-day work week.’”). And LeCom Communications manager John Byrd testified that

  prior to shifting to the Dynamic Dispatch System, all technicians were required to work six days a

  week.

          The defendants allege that the four named plaintiffs’ work history indicates that they

  moved from employer to employer on a regular basis while working for LeCom Communications.

  The defendants make only one citation to the record, arguing that plaintiff Morgan testified that

  he formed his own company to install Comcast equipment as an independent group. However,

  Morgan’s testimony indicates that he formed an LLC through which he provided services to Great

  Link Communications and LeCom Communications. His deposition does not show that he was

  able to perform work for other cable installation groups while he was under LeCom

  Communications’s subcontractor agreement, and merely demonstrates that he was paid for his

  work as an independent company rather than as an individual. That Morgan formed an LeCom

  Communications does not directly refute the plaintiffs’ evidence that LeCom Communications

  technicians, whether operating as individuals or through LLCs, had no opportunity to seek work

  elsewhere. Further, the defendants allege (without citing the record) that plaintiffs Benion,

  Goodgall, and Franklin did not file taxes for a number of years, so it is impossible to know whether


                                                 -27-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5712      Page 28 of 50



  they received income from other sources. However, this absence of evidence does not help the

  defendants satisfy their burden on summary judgment.

         The record also indicates that the plaintiffs had no time or opportunity to pursue work

  elsewhere. Although Gendron testified that the plaintiffs could work for other companies if they

  chose, the plaintiffs were expected to work full days, regularly working between 60 and 90 hours

  a week. LeCom Communications argued that the plaintiffs were allowed to and did work for other

  companies while employed by LeCom Communications, referencing plaintiff Zachary Goodgall’s

  deposition, in which he testified that he began doing cable installation for LeCom Communications

  as an Erotech subcontractor in 2015. But Goodgall’s testimony does not say anything about

  whether he concurrently performed cable installation work for other companies. The defendant

  also cited plaintiff Harry Benion’s deposition, but his testimony does not establish that Benion

  worked for multiple companies at the same time. Benion stated that he worked at Erotech until

  November 2014 at which time he switched to the Buccilli Group which had a contract with LeCom

  Communications.

         The parties disagree about at what time technicians were required to report each morning,

  but it was no later than 8:30 a.m. LeCom Communications provided each technician with the list

  of jobs that comprised their route for the day, and those jobs were to be completed within specific

  amounts and windows of time. Although supervisors turned a blind eye to technicians running

  errands during the day so long as their work was completed, after Comcast’s Dynamic Dispatch

  System went into effect, technicians working twelve-hour days likely had no time for breaks. They

  were also not allowed to leave for the day until they received a “clear code” from their supervisor

  or dispatcher that there were no additional jobs in their area. Moreover, the plaintiffs were often


                                                 -28-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                      PageID.5713        Page 29 of 50



  denied time off and could be fired at any time. In Hollis v. Dump Cable, Inc., the court found that

  “this type of exclusivity is indicative of the existence of an employer-employee relationship.” No.

  13-01077, 2014 WL 12526724, at *5 W.D. Tenn. June 23, 2014).

          This factor favors a finding that the technicians were employees of LeCom

  Communications.

                    2. The degree of skill required for the rendering of the services

          “‘Skills are not the monopoly of independent contractors.’” Keller, 781 F.3d at 809

  (quoting Sec’y of Labor, U.S. Dep’t of Labor v. Lauritzen, 835 F.2d 1529, 1537 (7th Cir. 1987)).

  The inquiry is focused on whether an individual’s profits increased because of the “‘initiative,

  judgment[,] or foresight of the typical independent contractor,’ or whether his work ‘was more like

  piecework.’” Ibid. (quoting Rutherford, 331 U.S. at 730). The Sixth Circuit noted that “[i]t is also

  important to ask how the worker acquired his skill.” Ibid. (citing Scantland v. Jeffry Knight, Inc.,

  721 F.3d 1308, 1318 (11th Cir. 2013)). An independent contractor is more likely to have gained

  the relevant skill though “formal education, an apprenticeship, or years of experience.” Ibid.

  However, “if the worker’s training period is short, or the company provides all workers with the

  skills necessary to perform the job,” the worker is more likely an employee. Ibid. The Sixth

  Circuit noted in Keller that although a satellite installation technician’s skill may make them more

  efficient, the profession is not one that “rises or falls on the worker’s special skill.” Ibid.

          The defendant argues that independent contractors possessed greater skill than employee-

  technicians at LeCom Communications. Byrd testified that every job was assigned points based

  on how much time Comcast believed it should take, not the actual time on the job. Comcast used




                                                    -29-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5714        Page 30 of 50



  a points-based system to measure how much it should be billed in a day. Without elaboration, it

  is not clear that this point system necessarily was based on the skill of subcontractor-technicians.

         Certainly, cable installation technicians are skilled workers. See Herman v. Mid-Atl.

  Installation Servs., Inc., 164 F. Supp. 2d 667, 675 (D. Md. 2000) (finding there is no question that

  cable installation is a skilled trade). However, “where, as here, a company hires installers with no

  prior experience and allows them to learn the necessary skills in just a few weeks of on-the-job

  training, the skills involved must necessarily be fairly simple.” Hollis, 2014 WL 12526724, at *6

  (collecting cases). The parties agree that LeCom Communications did not require employees to

  have any prior experience. New employees with no cable installation experience were required to

  complete a two week in-class course on Comcast’s system, followed by six to eight weeks of “ride-

  alongs” with a more experienced technician.            With respect to subcontractors, LeCom

  Communications expected subcontracting houses to dispatch experienced installers, but

  nevertheless left training up to them. The plaintiffs employed by subcontractors testified that they

  received only limited training. Although there is some testimony that technicians were dispatched

  based in part on skill level, the evidence overwhelmingly indicates that whatever skill the

  technicians possessed was acquired on the job. See Swinney v. AMcomm Telecommunications,

  Inc, 30 F. Supp. 3d 629, 636 (E.D. Mich. 2014) (“This providing and accepting of unskilled

  workers favors the Court viewing Plaintiffs as employees. . . .”).

         This factor also weighs in favor of finding that the plaintiffs were employees.

                  3. The worker’s investment in equipment or materials for the task

         To determine whether a worker’s capital investment shows evidence of economic

  independence, courts “must compare the worker’s investment in the equipment to perform his job


                                                  -30-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5715      Page 31 of 50



  with the company’s total investment, including office rental space, advertising, software, phone

  systems, or insurance.” Keller, 781 F.3d at 810. “Investment in something like welding equipment

  signals a greater degree of economic independence because it is not a common item that most

  people use daily.” Ibid. The Keller court weighed the plaintiff’s investments in a vehicle, tools,

  and parts against the defendant’s investment in office space, telephones, and computers to schedule

  installation appointments. Id. at 811. The court discounted the investment in the plaintiff’s

  vehicle, however, because the vehicle may also be used for personal purposes and is therefore an

  item used in everyday life.

         Here, the defendants assert that cable installation requires a unique set of tools. However,

  LeCom Communications purchased all requisite tools in bulk and sold them to technicians at a

  discounted rate, deducting the amounts from the technicians’ paychecks or instructing the

  contracting house to do so. Those tools cost the plaintiffs a couple hundred dollars up-front.

  LeCom Communications employees were provided with tools and transportation, while

  “independent contractors” and subcontractors were required to provide their own common power

  and hand tools, cable cutting and insulation tools, and a power meter specific to the cable

  installation industry. Independent contractor and subcontractor technicians generally took care of

  their own transportation, but at least some plaintiffs were provided with vehicles from their

  subcontracting houses. On the other hand, LeCom Communications was responsible for providing

  all installation materials and equipment and maintained a warehouse for its operations, although

  no estimate as to those costs is evident in the record.

         Because the record does not contain evidence of all the parties relative costs, it is not

  possible to determine conclusively which side’s investment outweighed the other’s.            It is


                                                  -31-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5716       Page 32 of 50



  nevertheless reasonable to conclude that in procuring the installation equipment and renting the

  warehouse, the defendants expended considerably more money than the plaintiffs, who spent only

  a couple hundred dollars up-front acquiring tools. In Hollis, the court found this factor to be

  neutral, 2014 WL 12526724, at *5, and in Keller, the court concluded that “the trier of fact should

  decide how Keller’s capital investments compared to Miri’s.” 781 F.3d 799, 811. However, in

  Swinney, the court found that the defendant’s scheme of deducting amounts from plaintiffs’

  paychecks based on tools and vehicles rented supported a finding in the plaintiffs’ favor. 30 F.

  Supp. 3d at 637.

         This factor weighs slightly in favor of the plaintiffs based on the facts before the Court.

               4. The worker’s opportunity for profit or loss, depending upon his skill

         This factor questions whether workers “had an opportunity for greater profits based on

  [their] management and technical skills.” Keller, 781 F.3d at 812 (citing Brandel, 736 F.2d at

  1119). It is undisputed that Comcast sent LeCom Communications proposed routes each day, and

  LeCom supervisors would then decide the number and type of assignments the plaintiffs were

  given. Assignments were based not only on skill level, but also geographic familiarity, experience,

  and other factors. LeCom Communications had sole authority over this process. And once the

  Dynamic Dispatch System was implemented, Comcast assumed all responsibility for assigning

  routes and jobs to technicians. And under both schemes, technicians were required to complete

  their routes within Comcast’s prescribed time frame, and they were not allowed to refuse any jobs

  assigned to them, even those assigned later in the day. The plaintiffs were also limited in their

  ability to hire assistants because all technicians, including assistants, were subject to LeCom

  Communications’s screening processes.


                                                 -32-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5717       Page 33 of 50



         Byrd testified that under LeCom Communications’s points-based system, a subcontractor

  could complete an eight-hour day worth of points in three hours, describing it as “the glory of it”

  so that LeCom Communications could increase its revenue. But speculation collides with the

  evidence that the plaintiffs’ routes, assignments, and reporting duties were strictly regimented and

  foreordained the hours they must spend on the job.

         Furthermore, the plaintiffs had no say in the pay they received. All technicians were paid

  on a piecework basis, receiving a flat rate per job, in accordance with rates established by Comcast.

  Some jobs, like installation jobs, paid better than troubleshooting or repair jobs, but LeCom had

  sole authority in deciding which assignments the plaintiffs received. Contrary to the defendants’

  unsupported assertions, the pace at which the plaintiffs work did not affect their ability to earn

  more money. There did exist opportunities to earn bonus pay through the MIDAS Program, in

  which all technicians, regardless of employment status, participated. However, by its third

  iteration, MIDAS incentives were made available only to employee technicians, foreclosing the

  opportunity for extra earnings to independent contractors or subcontractors. Furthermore, it is

  undisputed that LeCom Communications would deduct the plaintiffs’ pay when it found their work

  to be unsatisfactory or equipment went missing — the familiar “charge back” practice that courts

  have found weighs in favor of employee status. See Scantland, 721 F.3d at 1314 (explaining that

  uncontestable chargebacks that reflect the actual value of the job instead of the cost of damages

  are “more consistent with disciplining employees”).

         This factor also favors the plaintiffs because their skill had no bearing on their ability to

  increase profits.




                                                  -33-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5718      Page 34 of 50



                       5. The degree of the alleged employer’s right to control
                            the manner in which the work is performed

         “‘Courts, in evaluating this factor, have considered such details as whether workers may

  choose how much and when to work, . . . whether they must wear uniforms, and how closely their

  work is monitored and controlled by the purported employer.’” Swinney, 30 F. Supp. 3d at 638

  (quoting Scruggs v. Skylink, Ltd., No. CIV.A. 3:10-0789, 2011 WL 6026152, at *3 (S.D.W. Va.

  Dec. 2, 2011)).

         As described above, the plaintiffs had essentially no control over their assignments and

  schedule. Under both the initial LeCom Communications system and Comcast’s DDS, the

  plaintiffs were expected to work at least six days a week and were assigned routes from which they

  could not deviate. These facts are undisputed. The plaintiffs’ preferences for a particular

  geographic area or type of job were not considered, although before implementation of DDS,

  LeCom Communications supervisors would sometimes honor a technician’s request for changes.

  Once their routes were completed, the plaintiffs could not retire for the day until they received a

  “clear code” from LeCom Communications. LeCom Communications also had final say as to the

  plaintiffs’ requests for time off.     For at least part of their time working for LeCom

  Communications, the plaintiffs were required to submit request-for-leave forms bearing LeCom

  Communications’s name, and even those working for subcontracting houses were at LeCom

  Communications’s mercy.

         Furthermore, in accordance with their contractual obligations to Comcast, LeCom

  Communications required its technicians to wear uniforms that identified them as authorized

  representatives of Comcast and LeCom Communications. They also had to display the Comcast

  logo on their vehicles. In Hollis, the court found that these same circumstances suggested that the

                                                 -34-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5719       Page 35 of 50



  plaintiffs were employees. See Hollis, 2014 WL 12526724, at *8 (“Installers were required to

  wear Company uniforms and to advertise the Company’s logo on their vehicles.”); but see Keller,

  781 F.3d at 815-16 (“Miri did not require that Keller wear a uniform with Miri’s or HughesNet’s

  logo . . . A uniform can often be a sign of control, but the uniforms were not required, nor did they

  connect Keller to Miri.”).

         Moreover, LeCom Communications maintained direct supervisory authority over the

  plaintiffs, including absolute power to terminate technicians and the right to monitor their work.

  The plaintiffs’ subcontracting agreement noted that LeCom Communications could terminate their

  contract for any reason and included a non-compete clause that limited the plaintiffs’ ability to

  pursue similar work for six months after their relationship ended. LeCom Communications also

  routinely inspected the plaintiffs’ work and would dock their pay if the job was not up to Comcast

  standards. Additionally, all technicians, regardless of employment status and under threat of

  discipline, were required to attend performance meetings. Unlike in Swinney, where there was a

  dispute as to whether meetings were mandatory, 30 F. Supp. at 639-40, the defendants do not

  contest that all technicians were required to attend performance meetings. See Swinney, 30 F.

  Supp. at 640 (“If Defendant compelled the meetings, threatened termination, and backcharged for

  absences, the Court would be more inclined to find that Plaintiffs and Defendant had an employee-

  employer relationship.)      In addition to technician meetings, Gendron admitted that LeCom

  Communications supervisors held weekly management meetings where they would frequently

  make employment decisions based on technician performance, including having final say on

  whether a subcontracting house could terminate a technician.




                                                  -35-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5720      Page 36 of 50



            Unlike in Keller, where Keller made some decisions free from Miri’s control, including

  bringing assistants on some installation jobs and responding to customer needs without first

  checking in with Miri, 781 F.3d at 814-15, the plaintiffs here had no such autonomy. The record

  indicates that technicians were required to seek LeCom Communications’s permission before

  enlisting help or amending a work order.

            The defendants apparently do not dispute this evidence. Instead, the defendants focus their

  argument on the several Comcast-imposed requirements and assert that LeCom Communications’s

  control functions are “characteristic of the industry” and should not be factored into the Keller

  analysis. The defendants rely on Herman v. Mid-Atlantic Installation Services, 164 F. Supp. 2d

  667, 672 (D. Md. 2000), where the court concluded that having to comply with the defendant’s

  and Comcast installation specifications was “entirely consistent with the standard role of a

  contractor who is hired to perform highly technical duties.” That court went on to say that the

  strict procedures and requirements imposed on installers by way of defendant’s contract with

  Comcast “stem from the nature of the business and the need to provide reliable service and

  convenience to the consumers, not the nature of the relationship between MAT and Installers.” Id.

  at 674.

            But this and similar blame-shifting arguments have been rejected by other courts. In

  Scantland, the court disagreed with the defendants’ argument that its “quality control measures

  and regulation of schedules stemmed from the ‘nature of the business’”:

            The economic reality inquiry requires us to examine the nature and degree of the
            alleged employer’s control, not why the alleged employer exercised such control.
            Business needs cannot immunize employers from the FLSA’s requirements. If the
            nature of a business requires a company to exert control over workers to the extent
            that Knight has allegedly done, then that company must hire employees, not
            independent contractors.

                                                   -36-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5721      Page 37 of 50



  721 F.3d at 1316; see Swinney, 30 F. Supp. 3d at 642 (declining to follow Herman); see also Keller,

  799 F.3d at 814 (explaining that requiring technicians to comply with HughesNet specifications

  did not foreclose a jury from finding that Miri controlled Keller’s job performance through its

  initial training and hiring practices).

          At oral argument on the motions, defense counsel insisted that LeCom Communications

  had no authority to terminate the plaintiffs, citing only Gendron’s declaration from April of this

  year, where he testified that LeCom Communications did not have authority to discipline or fire a

  technician performing services for a subcontractor. But his statement plainly is contradicted by

  LeCom’s own subcontractor agreement and DeAngelo Sutton’s testimony from June 2017 that he

  specifically recalled at a supervisor meeting Gendron ordering the termination of two

  subcontractor-technicians. Sutton also noted that when his subcontractor group wanted Sutton to

  fire a subcontractor-technician, Gendron instructed Sutton not to fire him.

          Byrd also testified that he was responsible for keeping performance metrics for all

  technicians, including those classified as independent contractors. Byrd explained that on a daily

  basis he sent real-time numbers to the field “so people were aware and conscious, see what tech

  was failing.” These numbers would be discussed at weekly management meetings. He noted that

  this kind of supervision occurred without regard to the technicians’ classification because to

  Comcast, all technicians were considered the same.

          The evidence overwhelmingly establishes that LeCom Communications controlled every

  aspect of the way the plaintiffs received their assignments and performed their work. This factor

  weighs heavily in favor of the plaintiffs.




                                                 -37-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                     PageID.5722        Page 38 of 50



        6. Whether the service rendered is an integral part of the alleged employer’s business

         “The more integral the worker’s services are to the business, then the more likely it is that

  the parties have an employer-employee relationship.” Keller, 781 F.3d at 815 (quoting Keeton v.

  Time Warner Cable, Inc., No. 09-1085, 2011 WL 2618926, at *6 (S.D. Ohio July 1, 2011)).

  Because “the only services [the defendant] provides are satellite-dish installation and repair,” ibid.,

  there is no genuine dispute of material fact as to whether the plaintiffs are integral to LeCom

  Communications’s business. See also Swinney, 30 F. Supp. 3d at 647 (“Given the necessity of the

  technicians to fulfill daily cable installation requirements, the Court finds this factor favors finding

  an employee status.”). In fact, without the plaintiffs and those similarly situated contractors,

  LeCom Communications, which exclusively furnishes fulfillment services to cable companies,

  would have no business.

                                          7. Additional factors

         The Sixth Circuit also considers whether “the business had ‘authority to hire or fire the

  plaintiff,’ and whether the defendant-company ‘maintains the plaintiff’s employment records.’”

  Id. at 807 (quoting Ellington, 689 F.3d at 555). Under the parties’ subcontractor agreement,

  LeCom Communications had the power to terminate the plaintiffs at any time, with or without

  cause. The plaintiffs also expressed that they operated under the threat of termination if they

  refused assignments or their performance was deemed unsatisfactory, and that fact appears to be

  undisputed. Moreover, because LeCom Communications supervisors regularly reviewed the

  plaintiffs’ performance metrics and filed disciplinary paperwork and requests for time off, it can

  be said reasonably that it maintained at least some of the plaintiffs’ employment records.

                                          * * * * * * * * *


                                                   -38-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5723       Page 39 of 50



         Applying the relevant factors to the undisputed facts, it is clear that the plaintiffs were

  employees of LeCom Communications. No reasonable jury could conclude otherwise. The

  plaintiffs’ motion for partial summary judgment of liability against LeCom Communications will

  be granted.

                                        C. Individual Liability

         Lentine and Gendron both argue that they were not the plaintiffs’ “employers” within the

  meaning of the FLSA. They each heavily rely on Dole v. Elliott Travel & Tours, Incorporated,

  942 F.2d 962 (6th Cir. 1991), to divorce themselves from the plaintiffs’ claims. The plaintiffs

  argue that their evidence overwhelmingly supports a contrary finding, or at least presents a

  question of fact reserved for a jury. The evidence in the record could support both arguments, but

  it is not conclusive either way. Neither side is entitled to a judgment as a matter of law.

         Acknowledging that “[t]he FLSA contemplates there being several simultaneous

  employers who may be responsible for compliance with the FLSA,” id. at 965 (citing Falk v.

  Brennan, 414 U.S. 190, 195 (1973)), the Dole court declared that “[t]he overwhelming weight of

  authority is that a corporate officer with operational control of a corporation’s covered enterprise

  is an employer along with the corporation, jointly and severally liable under the FLSA for unpaid

  wages.’” id. at 965 (citing Donovan v. Agnew, 712 F.2d 1509, 1511 (1st Cir. 1983)). In adopting

  the multi-factor test announced in Agnew, the court explained that “‘corporate officers with a

  significant ownership interest who ha[ve] operational control of significant aspects of the

  corporation’s day to day functions, including compensation of employees, and who personally

  made decisions to continue operations despite financial adversity during the period of non-

  payment’ [qualify as] employers under the FLSA.” Id. (quoting Agnew, 712 F.2d at 1512)). The


                                                  -39-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5724       Page 40 of 50



  court cautioned that “[n]o one factor is dispositive.” Id. at 965 (quoting Donovan v. Sabine

  Irrigation Co., Inc., 695 F.2d 190, 195 (5th Cir. 1983)). Moreover, “[t]o be classified as an

  employer, it is not required that a party have exclusive control of a corporation’s day-to-day

  functions,” id. at 966, and delegation of duties to lower level managers does not preclude a finding

  of “employer” status. Ibid.

         In Irizarry v. Catsimatidis, 722 F.3d 99 (2d Cir. 2013), the Second Circuit — surveying

  opinions across the courts of appeals — provided further guidance on the issue of “operational

  control.” The court began by noting that “[m]ost circuits to confront this issue have acknowledged

  — and plaintiffs do not dispute — that a company owner, president, or stockholder must have at

  least some degree of involvement in the way the company interacts with employees to be a FLSA

  employer.’” Id. at 107 (collecting cases). The court concluded,

         [e]vidence that an individual is an owner or officer of a company, or otherwise
         makes corporate decisions that have nothing to do with an employee’s function, is
         insufficient to demonstrate “employer” status. Instead, to be an “employer,” an
         individual defendant must possess control over a company’s actual “operations” in
         a manner that relates to a plaintiff's employment. It is appropriate, as we implicitly
         recognized in [Herman v.] RSR [Sec. Servs. Ltd., 172 F.3d 132 (2d Cir. 1999)], to
         require some degree of individual involvement in a company in a manner that
         affects employment-related factors such as workplace conditions and operations,
         personnel, or compensation—even if this appears to establish a higher threshold for
         individual liability than for corporate “employer” status.

  Id. at 109. The court nevertheless cautioned that “this does not mean that the individual ‘employer’

  must be responsible for managing plaintiff employees — or, indeed, that he or she must have

  directly come into contact with the plaintiffs, their workplaces, or their schedules — the

  relationship between the individual’s operational function and the plaintiffs’ employment must be

  closer in degree than simple but — for causation.” Id. at 110.



                                                 -40-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5725       Page 41 of 50



                                          1. Jeffrey Gendron

         Gendron argues that the Dole factors favor him as he had no an ownership interest in

  LeCom Communications or LeCom, Inc., did not hold an officer position, and lacked control of

  LeCom Communications’s day-to-day operations. Gendron testified that he lacked check-writing,

  banking, and hiring and firing authority. He also stated that he played no role in the plaintiffs’

  compensation, noting that the plaintiffs received their payments and 1099s from the subcontractor

  groups. As additional evidence of his lack of operational control, Gendron argues that the plaintiffs

  themselves did not consider him to be their employer as they never notified him when they ceased

  employment with their subcontractors. He also notes that during their employment, the plaintiffs

  never wore any badge or uniform that displayed his name, nor did they drive any vehicles

  personally owed by him.

         The plaintiffs’ version of the facts casts significant doubt on Gendron’s assertions. The

  plaintiffs point to Gendron’s deposition testimony and other LeCom Communications documents

  that unquestionably implicate Gendron as the “top man” at that he played no role in the plaintiffs’

  compensation. For example, Gendron held weekly meetings with the LeCom Communications

  managers to discuss the performance of individual technicians, sometimes recommending

  termination, suspension, or docking their pay, regardless of employment classification or

  contracting house affiliation. Perhaps more damaging, Lentine testified that Gendron essentially

  was solely responsible for LeCom Communications operations, including hiring and firing,

  compensation, and all dealings with subcontractor groups.

         Moreover, Gendron’s attempt to distinguish himself from the individual defendant in

  Donovan v. Sabine Irrigation Co., Inc., 695 F.2d 190 (5th Cir. 1983), is not persuasive in light of


                                                  -41-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                       PageID.5726        Page 42 of 50



  the plaintiffs’ version of the facts. In that case, the Fifth Circuit affirmed the district court’s finding

  of employer status where the defendant, among other things, “exercised pervasive control over the

  business and financial affairs of Sabine Irrigation,” and “maintained continuous contact with his

  Tulsa office and indirect control[] [over] many matters traditionally handled by an employer in

  relation to employee (such as payroll, insurance, and income tax matters).” Id. at 195. In fact,

  Donovan undermines Gendron’s position; the court went on to say that the trial court properly

  “discounted [the defendant’s] self-serving disavowals of involvement in Sabine’s operations.”

  Ibid. Viewing the facts in a light most favorable to the plaintiff, this Court must do the same. On

  the other hand, the plaintiffs have not established that no reasonable juror could find for Gendron

  as the extent of his involvement remains unclear.

          The plaintiffs aptly cite Reich v. Circle C. Investments, Incorporated, 998 F.2d 324 (5th

  Cir. 1993). There, not only did the defendant lack an ownership interest in the entity employer,

  but he also lacked control of the day-to-day operations. Id. at 329. Despite all that, the court found

  that he exercised sufficient “control over the work situation” to qualify as an employer. Ibid.

  Notably, the defendant was “the driving force behind the nightclub.” Ibid. “[H]e hired two of the

  dancers who testified at trial; several of the witnesses identified him as their supervisor and

  testified that he gave specific instructions to employees; . . . he removed money from Circle C’s

  safes; [and] he signed employees’ payroll checks.” Ibid. Likewise, Gendron’s lack of ownership

  interest is not outcome determinative where he evidently played a non-negligible role in LeCom

  Communications’s operations.

          The parties’ conflicting accounts preclude summary judgment for either side.




                                                     -42-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5727       Page 43 of 50



                                          2. Joseph Lentine

         Lentine similarly disavows his involvement in LeCom Communications’s day-to-day

  operations since 2001, insisting that Gendron was the one in charge. In his affidavit, Lentine

  explained that Gendron exclusively was responsible for determining all compensation at LeCom

  Communications, and that Lentine has never overridden any of Gendron’s compensation-related

  decisions. Lentine stated that Gendron similarly was in charge of all subcontracting decisions,

  including division of labor and compensation for the groups’ services. He further noted that he

  does not have any role in the hiring, disciplining, or firing of any LCC employees or technicians,

  nor does he have any say in their schedules. Lentine also makes a variety of other assertions that

  dissociate him from LeCom Communications, curiously citing unanswered requests for

  admissions propounded on the plaintiffs.

         Although not as strong as in Gendron’s case, the plaintiffs have put forth sufficient facts

  that undercut Lentine’s “self-serving disavowals of involvement.” The plaintiffs initially note that

  they timely responded to Lentine’s requests for admissions, denying many of the requests he cites

  in his favor. Also, Lentine admitted that he and Gendron have held weekly meetings since 2001

  to discuss LeCom Communications’s finances and other issues stemming from the company’s

  relationship with Comcast, and that he executed all contracts with Comcast since 2007. There is

  evidence that in addition to his status as president and owner of LeCom Communications, Lentine

  signed payroll checks for LeCom Communications employees and approved the decision to hire

  the plaintiffs as “independent contractors” in the first place. The plaintiffs assert that while

  Gendron possessed hiring and firing authority, Lentine could have exercised such control if he

  chose to do so. Lentine also made the decision to terminate LCC’s business with Comcast in 2017.


                                                 -43-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                PageID.5728       Page 44 of 50



         The record contains a series of emails that indicate Lentine was more involved in LeCom

  Communications’s operations than he lets on. In emails from August 2015 and February 2016,

  Lentine consulted with Gendron on potential chargeback issues with Comcast and distribution of

  bonuses. In an email with a Comcast agent dated December 11, 2014, Gendron and Lentine

  discussed the possibility of a pay increase for LeCom Communications’s services. And in another

  set of emails, Lentine explained to that same Comcast agent that LeCom Communications did

  everything it promised it would do to meet Comcast’s “manpower forecast” for that month, citing

  attrition as a reason for their disappointing performance. Those emails indicate that Lentine

  regularly communicated with Comcast about LeCom Communications’s business.

         The case law Lentine cites counsels against granting summary judgment in his favor. In

  Fegley v. Higgins, 19 F.3d 1126 (6th Cir. 1994), the Sixth Circuit, applying the Dole test, found

  that the CEO of the defendant corporation was personally liable under the FLSA. The court cited

  the corporate officer’s significant ownership interest, control of significant functions of the

  business, and salary setting and hiring authority among the relevant considerations. Id. at 1131.

  The court also noted that the defendant was responsible for obtaining contracts for the

  corporation’s prototype parts business. Ibid. Although Lentine has offered some evidence that he

  played no part in LeCom Communications’s operations, at a minimum, he has conceded that he

  was responsible for procuring LeCom Communications’s contracts with Comcast, undercutting

  his defense that Gendron exclusively steered the ship.

         In United States of Labor v. Cole Enterprises, Inc., 62 F.3d 775, 778 (6th Cir. 1995), the

  Sixth Circuit reaffirmed the considerations announced in Dole and Fegley, explaining that “[o]ne

  who is the chief executive officer of a corporation, has a significant ownership interest in it,


                                                -44-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5729        Page 45 of 50



  controls significant functions of the business, and determines salaries and makes hiring decisions

  has operational control and qualifies as an ‘employer’ for the purposes of FLSA.” (citing Fegley,

  19 F.3d at 1131). Of relevance here, the court noted that the defendant “was engaged in running

  the business, . . . authorized to issue checks on the corporate accounts, . . . had custody and control

  of the employment records, . . . and was involved in scheduling of hours, payroll, and the hiring

  of employees.” Ibid. When considering the facts put forth by both sides in this case, it is difficult

  to conclude that Cole conclusively supports either party.

         Gray v. Powers, 673 F.3d 352 (5th Cir. 2012), is distinguishable because the plaintiff failed

  to offer any evidence of the individual defendant’s hiring and firing authority at the nightclub

  where the plaintiff worked as a bartender.         Acknowledging that “employer status may be

  appropriate where operational control coincides with one’s position as a shareholder, officer, or

  owner,” it explained that “a status-based inference of control cannot alone suffice to create a

  genuine fact issue whether Powers had power to hire or fire.” 673 F.3d at356. The court also

  concluded that plaintiff failed to offer any evidence to support the other factors.

         The plaintiffs’ recitation of case law is underdeveloped and similarly does not conclusively

  support summary judgment in their favor. See Saavedra v. Lower’s Home Ctrs., 748 F. Supp. 2d

  1273, 1288 (D.N.M. 2010) (applying FLSA-derived multifactor test in FMLA case where

  plaintiff’s manager exercised direct supervisory control over plaintiff); Velasquez v. US 1 Farm

  Market Inc., No. 13-00634, 2016 WL 2588160 (D. Conn. May 3, 2016) (individual defendant’s

  “undisputed responsibilities, such as being involved in hiring decisions and determining employee

  compensation, reflect[ed] operational control over significant aspects of Farm Market”) (emphasis

  added); Jensen v. Redcliff Ascent, Inc., No. 13-00275, 2014 WL 2739297 (D. Ut. June 17, 2014)


                                                   -45-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                    PageID.5730       Page 46 of 50



  (collecting cases and allowing plaintiffs to amend complaint to include allegations against

  individual defendants); Solis v. Universal Project Mgmt., No. H-08-1517, 2009 WL 4043362 (S.D.

  Tex. Nov. 19, 2009) (question of fact if individual defendants were employers under the FLSA);

  Doe v. Cin-Lan, Inc., No. 08-12719, 2009 WL 2568516 (E.D. Mich. Aug. 18, 2009) (Murphy, J.)

  (declining to grant summary judgment in favor of individual defendant on issue of employer status

  where record was incomplete due to discovery dispute).

         In Alvarez Perez v. Sanford-Orlando Kennel Club, Incorporated, 515 F.3d 1150, 1160

  (11th Cir. 2008), the Eleventh Circuit emphasized that “in order to qualify as an employer [under

  the FLSA], an officer ‘must either be involved in the day-to-day operation or have some direct

  responsibility for the supervision of the employee.’” (quoting Patel v. Wargo, 803 F.2d 632, 637-

  38 (11th Cir. 1986)). The court concluded that the majority shareholder of the entity-employer,

  after suffering a heart attack in 1998, did not take part in the supervision or hiring or firing of

  employees or determine their compensation. Id. at 1161. The court did not give weight to the idea

  that the defendant could have played a greater role in the day-to-day operations if he had desired,

  noting that “unexercised authority is insufficient to establish liability as an employer.” Id. at 1161

  (citations omitted). The plaintiffs in this case similarly cannot point to Lentine’s potential, but

  unused, power to weigh in on hiring and firing decisions as well as compensation to establish

  operational control.

         There is no requirement that Lentine “have exclusive control of [LeCom

  Communications’s] day-to-day functions” to qualify as an employer under the FLSA. Dole, 942

  F.2d at 966. However, because the degree of his involvement remains in dispute, both Lentine’s

  and the plaintiffs’ motions for summary judgment must be denied.


                                                  -46-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                   PageID.5731       Page 47 of 50



                                       D. Statute of Limitations

         Defendants LeCom Communications and Lentine argue that there is no evidence of

  willfulness in the record that would support an extension of the statute of limitations in this case.

  They argue that LeCom Communications required the subcontractors to comply with the FLSA

  and that they were unaware of any overtime violations. The plaintiffs respond that prior FLSA

  overtime violations at LeCom Communications serve as actual notice to the defendants and that

  they cannot now claim that they were unaware of the requirements of the statute. The plaintiffs

  argue that the defendants’ actual notice supports a finding of reckless disregard for the statute’s

  requirements.

         Suits for unpaid overtime compensation “may be commenced within two years after the

  cause of action accrued . . . except that a cause of action arising out of a willful violation may be

  commenced within three years after the cause of action accrued.” 29 U.S.C. § 255(a). “A violation

  is ‘willful’ if ‘the employer either knew or showed reckless disregard for the matter of whether its

  conduct was prohibited by the [FLSA].’” Stultz v. J.B. Hunt Transport, Inc., 35 F. Supp. 3d 866,

  878 (E.D. Mich. 2014) (Duggan, J.) (quoting McLaughlin v. Richland Shoe Co., 486 U.S. 128, 129

  (1988)). “The plaintiff bears the burden of proving willfulness.” Id. at 878 (citation omitted).

         The plaintiffs argue that the undisputed facts in this case closely mirror those in Dole,

  where the Sixth Circuit found that the defendants’ violation of the FLSA was willful. In Dole, the

  Secretary of Labor provided undisputed evidence that the defendants previously were investigated

  by the Department of Labor (DOL) for overtime violations and that the prior violation was

  “resolved upon payment of overtime wages and an assurance of future compliance with the

  FLSA.” Dole, 942 F.2d at 967. The individual defendant in that case offered excuses similar to


                                                  -47-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                  PageID.5732       Page 48 of 50



  those presented by LeCom Communications and Lentine, all of which the court of appeals found

  unpersuasive. The court concluded that as the “top man” at the corporation, the individual

  defendant “had actual notice of the requirements of the FLSA by virtue of earlier violations, his

  agreement to pay unpaid overtime wages, and his assurance of future compliance with the FLSA.”

  Ibid.

          Here, Gendron testified that in 2004 or 2005, the DOL investigated LeCom

  Communications for failure to pay its W-2 employee-technicians overtime. The DOL found that

  LeCom Communications had failed to pay overtime rates on piece rate amounts earned by

  employees. LeCom Communications thereafter changed its policy for its employees to comply

  with the FLSA.     He testified that once LeCom Communications began using independent

  contractors in 2013, it did not extend its overtime policy to these technicians. Gendron stated that

  the subcontracting agencies were responsible for making any necessary overtime payments.

          In light of Dole and Gendron’s testimony, a jury reasonably could conclude that the

  defendants had actual notice of their obligations under the FLSA and therefore willfully violated

  its provisions. The defendants’ argument that these circumstances are different because the present

  plaintiffs are not their employees, but independent contractors, falls flat as the alleged

  misclassification of the plaintiffs is the very heart of this case. Summary judgment on this issue

  will be denied.

                                                  III.

          The undisputed facts establish that the plaintiffs are entitled to a judgment of liability

  against LeCom Communications as a matter of law. Likewise, defendant LeCom, Inc. is entitled




                                                 -48-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18              PageID.5733      Page 49 of 50



  to a judgment of dismissal as a matter of law. Fact questions preclude summary judgment for or

  against defendants Joseph Lentine and Jeffrey Gendron.

         Accordingly, it is ORDERED that the plaintiffs’ motion for partial summary judgment

  against LeCom Communications and LeCom, Inc. (R. 81) is GRANTED IN PART AND

  DENIED IN PART. Judgment of liability against LeCom Communications is GRANTED. The

  motion is DENIED in all other respects.

         It is further ORDERED that the motion for summary judgment by defendant LeCom, Inc.

  (R. 137) is GRANTED.

         It is further ORDERED that the plaintiffs’ motion for partial summary judgment against

  defendants Joseph Lentine and Jeffrey Gendron (R. 142) is DENIED.

         It is further ORDERED that the motions for summary judgment by defendants Jeffrey

  Gendron and Joseph Lentine (R. 135, 138) are DENIED.

         It is further ORDERED that the motion for partial summary judgment by defendant

  LeCom Communications (R. 136) is DENIED.

         It is further ORDERED that the amended complaint is DISMISSED WITH

  PREJUDICE as to defendant LeCom, Inc., only.

                                                           s/David M. Lawson
                                                           DAVID M. LAWSON
                                                           United States District Judge

  Date: September 30, 2018




                                              -49-
Case 2:15-cv-14367-DML-MKM ECF No. 183 filed 09/30/18                      PageID.5734   Page 50 of 50




                                       PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served upon each attorney or party of record herein by
                    electronic means or first-class U.S. mail on September 30,
                    2018.

                                               s/Susan K. Pinkowski
                                               SUSAN K. PINKOWSKI




                                                 -50-
